

116 HR 1609 IH: Anti-Border Corruption Improvement Act
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1609IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Mr. Crenshaw (for himself, Mr. Rogers of Alabama, and Mr. Higgins of Louisiana) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Anti-Border Corruption Act of 2010 to authorize certain polygraph waiver authority,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Anti-Border Corruption Improvement Act. 2.Hiring flexibilitySection 3 of the Anti-Border Corruption Act of 2010 (Public Law 111–376; 6 U.S.C. 221) is amended by striking subsection (b) and inserting the following new subsections:
			
 (b)Waiver authorityThe Commissioner of U.S. Customs and Border Protection may waive the application of subsection (a)(1) in the following circumstances:
 (1)In the case of a current, full-time law enforcement officer employed by a State or local law enforcement agency, if such officer—
 (A)has served as a law enforcement officer for not fewer than three years with no break in service; (B)is authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law, and has statutory powers for arrest or apprehension;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)has, within the past ten years, successfully completed a polygraph examination, described in subsection (c), as a condition of employment with such officer’s current law enforcement agency.
 (2)In the case of a current, full-time law enforcement officer employed by a Federal law enforcement agency, if such officer—
 (A)has served as a law enforcement officer for not fewer than three years with no break in service; (B)has authority to make arrests, conduct investigations, conduct searches, make seizures, carry firearms, and serve orders, warrants, and other processes;
 (C)is not currently under investigation, has not been found to have engaged in criminal activity or serious misconduct, has not resigned from a law enforcement officer position under investigation or in lieu of termination, and has not been dismissed from a law enforcement officer position; and
 (D)holds a current background investigation to the level required for service as a law enforcement officer with U.S. Customs and Border Protection.
 (3)In the case of an individual who is a member of the Armed Forces (or a reserve component thereof) or a veteran, if such individual—
 (A)has served in the Armed Forces for not fewer than three years; (B)holds, or has held within the past five years, a Secret, Top Secret, or Top Secret/Sensitive Compartmented Information clearance;
 (C)holds or has undergone and passed a background investigation to the level required for service as a law enforcement officer with U.S. Customs and Border Protection;
 (D)received, or is eligible to receive, an honorable discharge from service in the Armed Forces and has not engaged in criminal activity or committed a serious military or civil offense under the Uniform Code of Military Justice; and
 (E)was not granted any waivers to obtain the clearance referred to subparagraph (B). (c)Certain polygraph examinationA polygraph examination described in this subsection is a polygraph examination that satisfies requirements established by the Secretary of Homeland Security, in consultation with the Director of National Intelligence.
 (d)Termination of waiver authorityThe authority to issue a waiver under subsection (b) shall terminate on the date that is five years after the date of the enactment of the Anti-Border Corruption Reauthorization Act of 2019..
		3.Supplemental commissioner authority and definitions
 (a)Supplemental commissioner authoritySection 4 of the Anti-Border Corruption Act of 2010 (Public Law 111–376) is amended to read as follows:
				
					4.Supplemental commissioner authority
 (a)Non-ExemptionAn individual who receives a waiver under subsection (b) of section 3 shall not be exempt from other hiring requirements relating to suitability for employment and eligibility to hold a national security designated position, as determined by the Commissioner of U.S. Customs and Border Protection.
 (b)Background investigationsAny individual who receives a waiver under subsection (b) of section 3 who holds a current background investigation may be subject to further background investigation to the level required for service as a law enforcement officer with U.S. Customs and Border Protection.
 (c)Continuous evaluationAny individual who receives a waiver under subsection (b) of section 3 shall not be exempt from any requirement relating to continuous evaluation established by the Commissioner of U.S. Customs and Border Protection.
 (d)Administration of polygraph examinationThe Commissioner of U.S. Customs and Border Protection is authorized to administer a polygraph examination to an applicant or employee who is eligible for or receives a waiver under subsection (b) of section 3 if information is discovered prior to the completion of a background investigation that results in a determination that a polygraph examination is necessary to make a final determination regarding suitability for employment or continued employment, as the case may be..
 (b)ReportThe Anti-Border Corruption Act of 2010 is amended by adding at the end the following new section:  5.ReportingNot later than on year after the date of the enactment of this section and every year for the next four years thereafter, the Commissioner of U.S. Customs and Border Protection shall provide the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the number, disaggregated with respect to each of paragraphs (1), (2), and (3) of subsection (b) of section 3, of waivers requested, granted, and denied, and the reasons for any such denial, and the final outcome of the application for employment at issue. Such information shall also include the number of instances a polygraph examination was administered under the conditions described in subsection (d) of section 4, the result of such examination, and the final outcome of the application for employment at issue..
 (c)DefinitionsThe Anti-Border Corruption Act of 2010, as amended by subsection (b) of this section, is further amended by adding at the end the following new section:
				
 6.DefinitionsIn this Act: (1)Law enforcement officerThe term law enforcement officer has the meaning given such term in sections 8331(20) and 8401(17) of title 5, United States Code.
 (2)VeteranThe term veteran has the meaning given such term in section 101(2) of title 38, United States Code. (3)Serious military or civil offenseThe term serious military or civil offense means an offense for which—
 (A)a member of the Armed Forces may be discharged or separated from service in the Armed Forces; and (B)a punitive discharge is, or would be, authorized for the same or a closely related offense under the Manual for Court-Martial, as pursuant to Army Regulation 635–200 chapter 14–12.
							.
 4.Technical and conforming amendmentParagraph (15) of section 411(c) of the Homeland Security Act of 2002 (6 U.S.C. 211(c)) is amended by striking section 3(1) and inserting section 3.
		